UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




RICH SHELLEY, et al.,

                       Plaintiffs,
                                                      Civil Action No. 11-0677 (BAH)
                       v.                             Judge Beryl A. Howell

AMERICAN POSTAL WORKERS UNION,

                       Defendant.




                                     MEMORANDUM OPINION

       Three union members, who are appearing as pro se plaintiffs in this case, have significant

concerns with a tentative collective bargaining agreement (“CBA”) negotiated on their behalf by

their union representatives, and seek additional time before the ratification vote in order to

communicate those concerns to fellow union members. On April 6, 2011, the plaintiffs Rich

Shelley, James Ozanian and Lance Coles, who are members of the American Postal Workers

Union (“APWU”), AFL-CIO, filed motions for a temporary restraining order and a preliminary

injunction to enjoin the defendant APWU from mailing ballots on April 8, 2011, to its members

in connection with the ratification of the new CBA between the APWU and the United States

Postal Service (“USPS”). The plaintiffs claim the APWU violated the Labor-Management

Reporting and Disclosure Act (“LMRDA”), 29 U.S.C. § 401 et seq, by conducting the

ratification vote of the CBA in a way that deprives the plaintiffs of a “meaningful and informed

vote.” Compl., Prelim. Statement, at 1.



                                                  1
       After reviewing the plaintiffs’ motions for injunctive relief, the defendant’s opposition

papers, as well as the accompanying declarations, exhibits and applicable law, and following oral

argument, the Court denies the plaintiffs’ motions for a temporary restraining order and a

preliminary injunction, and dismisses the Complaint for lack of subject matter jurisdiction.

I.     BACKGROUND

       The APWU is a national labor organization headquartered in Washington, DC. Compl.,

Parties, at 2. This union represents over 200,000 employees of the USPS, including clerks,

maintenance employees, motor vehicle service employees and other categories of USPS

employees. Pls.’ Mot. TRO and Prelim. Inj., Pls.’ Decl. (hereinafter “Pls.’ Decl.”), ¶ 3. The

current collective bargaining contract between the APWU and USPS was scheduled to expire on

November 20, 2010, but has continued during negotiations for a new contract. Def.’s Opp. to

Pls.’ Mot. TRO and Prelim. Inj., Elizabeth Powell Decl. (hereinafter “Powell Decl.”), Exs. D, E.

       On Saturday, March 12, 2011, the APWU reached a tentative new collective bargaining

agreement with the USPS and, on Monday, March 14, 2011, posted a seven page summary of the

tentative agreement on its website. Powell Decl., ¶ 11; Pls.’ Decl., ¶ 4. The APWU subsequently

held thirteen briefing meetings around the country and an online webinar, and mailed bulletins

regarding the agreement and posted information online, in order to educate members about its

terms. Powell Decl., ¶¶ 11-19; Pls’ Decl., ¶¶ 7, 8. On March 22, 2011, the APWU posted the

full collective bargaining agreement on its website, and stated that it planned to proceed with a

mail ratification vote, ballots for which would be mailed to members on April 8, 2011, with a

return date of May 10, 2011. The ballots will be counted after that date. Def.’s Mem. in Opp. to

Pls.’ Mot. TRO and Prelim. Inj. (hereinafter “Def.’s Mem.”), at 2 n.2. The APWU explains that

the process used for mailing ballots and ratifying the contract are fully consistent with the



                                                 2
union’s constitution and bylaws, Powell Decl., ¶¶ 6-8, and the plaintiffs do not dispute this

point. 1

           In addition, the APWU states that the timetable for ratification of the tentative CBA at

issue in this case compares favorably to ratification timetables followed in two prior instances,

and has given members more, not less, time to consider the terms of the agreement. Powell

Decl., ¶ 9. Specifically, the total number of days from announcement of the tentative agreement

to the mailing of ratification ballots was 20 days and 12 days in 2005 and 2006, respectively,

compared to 25 days for the instant agreement; and the total number of days from announcement

of the tentative agreement to ballot receipt due date was 38 days and 34 days in 2005 and 2006,

respectively, compared to 57 days for the instant agreement. Id.

           The plaintiffs complain that, despite these efforts, the APWU did not include many

specific provisions of the tentative agreement in its “highlight summary,” did not afford

sufficient time for questions and answers at its meetings, and have denied plaintiffs’ requests for

additional time before the mailing of ratification ballots “to organize for a ‘no vote.’” Pls.’ Decl.,

¶¶ 6, 7, 14. In response to the union’s ratification vote, the plaintiffs formed a Facebook page,

and have distributed flyers and emails to members urging them against ratification of the

agreement. The plaintiffs now seek a delay of thirty days in the APWU’s mailing of ratification

ballots to afford them more time to inform union members regarding the agreement.

II.        PLAINTIFFS’ MOTIONS FOR A TEMPORARY RESTRAINING ORDER AND
           A PRELIMINARY INJUNCTION

           The court may issue a temporary restraining order (“TRO”) when a movant is faced with

the possibility that irreparable injury will occur even before the hearing for a preliminary

1
  Transcript of Oral Argument, Shelley v. Am. Postal Workers Union, No. 11-cv-677 (April 7, 2011) (in response to
the Court’s question whether the plaintiffs were claiming that the APWU was violating the rules and regulations set
forth in the union’s constitution and bylaws, Mr. Shelley responded: “No. Only the LMRDA.”).


                                                         3
injunction required by Federal Rule of Civil Procedure 65(a) can be held. FED. R. CIV. P.

65(b)(1). The purpose of a TRO is to maintain the status quo of a case until the court has an

opportunity to hear a request for fuller relief. Id.; see, e.g., Hosp. Res. Pers., Inc. v. United

States, 860 F. Supp. 1554, 1556 (S.D. Ga. 1994) (explaining that the purpose of a TRO is to

preserve the status quo pending a hearing for a preliminary or permanent injunction). The factors

that apply in evaluating requests for a TRO are identical to those that apply in evaluating

requests for preliminary injunctions. See Al-Fayed v. C.I.A., 254 F.3d 300, 303 n.2, (D.C. Cir.

2001); Sobin v. Bechtol, 168 Fed. Appx. 452, 452 (D.C. Cir. 2005) (citing Jacksonville Port

Auth. v. Adams, 556 F.2d 52, 57 (D.C. Cir. 1977)); Beattie v. Barnhart, 663 F. Supp. 2d 5, 8

(D.D.C. 2009); Morgan Stanley DW, Inc. v. Rothe, 150 F. Supp. 2d 67, 72 (D.D.C. 2001). In

this case, the Court considers the motions for both the TRO and preliminary injunction together.

        A. STANDARD OF REVIEW

        To warrant injunctive relief, the plaintiff “must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

Natural Res. Def. Council, 129 S.Ct. 365, 374 (2008); Gordon v. Holder, 632 F.3d 722, 724

(D.C. Cir. 2011). The purpose of a preliminary injunction “is merely to preserve the relative

positions of the parties until a trial on the merits can be held.” Univ. of Tex. v. Camenisch, 451

U.S. 390, 395 (1981). It is an extraordinary form of interim relief, however, and “should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (internal citations omitted). These four preliminary

injunction factors “interrelate on a sliding scale,” and the Court must balance the strengths of the

factors against each other. Ass’n of Cmty. Orgs. for Reform Now v. FEMA, 463 F. Supp. 2d 26,



                                                   4
33 (D.D.C. 2006) (citing Serono Labs v. Shalala, 158 F.3d 1313, 1318 (D.C. Cir. 1998)). A

particularly weak argument for one factor may be more than the other factors can compensate

for, however. See, e.g., Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1507 (D.C. Cir. 1995)

(finding that given the inadequacy of the plaintiff’s prospects for success on the merits, there

may be no showing of irreparable injury that would entitle him to injunctive relief). In meeting

the requisite burden for injunctive relief, “it is particularly important for the movant to

demonstrate a likelihood of success on the merits.” Konarski v. Donovan, No. 10-cv-1733, 2011

WL 383995, at *2 (D.D.C. Feb. 7, 2011). Without a “substantial indication” of the plaintiff’s

likelihood of success on the merits, “there would be no justification for the court’s intrusion into

the ordinary processes of administration and judicial review.” Elite Entm’t, Inc. v. Reshammiya,

No. 08-cv-0641, 2008 U.S. Dist. LEXIS 31580, at *4 (D.D.C. Apr. 18, 2008) (citing Am.

Bankers Ass’n v. Nat’l Credit Union Admin., 38 F. Supp. 2d 114, 140 (D.D.C. 1999)). Assessing

the likelihood of success on the merits “does not involve a final determination of the merits, but

rather the exercise of sound judicial discretion on the need for interim relief.” Nat’l Org. for

Women, Wash. D.C. Chapter v. Soc. Sec. Admin. of the Dep’t of Health and Human Servs., 736

F.2d 727, 733, (D.C. Cir. 1984) (footnote and internal quotation marks omitted).

       B. DISCUSSION

       Plaintiffs’ motions for injunctive relief require the Court to assess prospectively the

merits of the plaintiffs’ case and their need for immediate judicial intervention. Although

plaintiffs claim irreparable harm if the APWU goes forward with its ratification mailing on April

8, 2011, plaintiffs challenge to the ratification process does not appear to have a likelihood of

success, nor does the harm they allege rise to the level that warrants extraordinary relief.




                                                  5
               1. Lack of Subject Matter Jurisdiction

       At the outset, in evaluating plaintiffs’ likelihood of success on the merits, the Court must

first determine that it may properly exercise jurisdiction over the action. Plaintiffs assert that the

Court has subject matter jurisdiction under Title I of LMRDA, 29 U.S.C. §§ 411-12. Title I

protects union members against discriminatory application of union rules. See 29 U.S.C. §

411(a)(1). Title I further provides that “any person whose rights secured by the provisions of this

subchapter have been infringed by any violation of this subchapter may bring a civil action in a

district court of the United States for such relief (including injunctions) as may be appropriate.”

29 U.S.C. § 412. Thus, the question of subject matter jurisdiction turns on whether plaintiffs

have sufficiently alleged a violation of Section 411.

       The pertinent provisions of the LMRDA, 29 U.S.C. § 411(a), provide:

       (a)(1) Equal rights. Every member of a labor organization shall have equal rights and
       privileges within such organization to . . . vote in elections or referendums of the labor
       organization, to attend membership meetings, and to participate in the deliberations and
       voting upon the business of such meetings, subject to reasonable rules and regulations in
       such organization’s constitution and bylaws.

       (2) Freedom of speech and assembly. Every member of any labor organization shall
       have the right to meet and assemble freely with other members; and to express any views,
       arguments, or opinions; and to express at meetings of the labor organization his views, . .
       . upon any business properly before the meeting, subject to the organization’s established
       and reasonable rules pertaining to the conduct of meetings: Provided, That nothing herein
       shall be construed to impair the right of a labor organization to adopt and enforce
       reasonable rules as to the responsibility of every member toward the organization as an
       institution and to his refraining from conduct that would interfere with its performance of
       its legal or contractual obligations.

       In Calhoon v. Harvey, 379 U.S. 134 (1965), members of a union alleged that certain

provisions of a union’s constitution and bylaws violated the LMRDA because the provisions

infringed their right to nominate candidates in an election. The Supreme Court found that the

district court’s jurisdiction under Title I “depends entirely upon whether this complaint showed a



                                                   6
violation of rights guaranteed by [Title I, 29 U.S.C. § 411(a)(1)].” Id. at 138. Regarding the

terms of Section 411, the Court explained:

       Plainly, this is no more than a command that members and classes of members shall not
       be discriminated against in their right to nominate and vote. And Congress carefully
       prescribed that even this right against discrimination is ‘subject to reasonable rules and
       regulations’ by the union. The complaining union members here have not been
       discriminated against in any way and have been denied no privilege or right to vote or
       nominate which the union has granted to others.

Id. at 139. The Court concluded that the district court had properly found that the plaintiffs failed

to demonstrate that they had been discriminated against and therefore their complaint was

properly dismissed for lack of subject matter jurisdiction. Id. at 141. See also Bunz v. Moving

Picture Mach. Operators’ Protective Union Local 224, 567 F.2d 1117, 1120 (D.C. Cir. 1977)

(“federal courts do not possess jurisdiction to enforce union constitution and by-laws where there

has been no violation of a specific right enunciated in §101(a) of the Act . . . to prevail, therefore,

[plaintiff] must be able to predicate jurisdiction on a violation of a specific right enunciated in §

101(a)(1)”)(quotations omitted); Carothers v. Presser, 818 F.2d 926, 931 (D.C. Cir. 1987)

(“First and foremost, the court must determine whether the union’s conduct deprived the

plaintiffs of a right specifically enumerated in the statute, such as the right to an equal vote,

found in subsection 101(a)(1), or the right to ‘express any views, arguments, or opinions,’ found

in subsection 101(a)(2).”). Therefore, prior to granting any relief, the Court must identify the

specific statutory right in Section 411 that has been infringed. Carothers, 818 F.2d at 929.

       The plaintiffs here do not allege that the union has denied them any rights or privileges to

vote, attend meetings, participate in the meetings, meet and assemble freely with other members,

or otherwise express their views, arguments or opinions, including at meetings of the union,

about the tentative collective bargaining agreement. Moreover, they do not contend that they are

being treated any differently than other members regarding the ratification of the tentative


                                                   7
agreement. In short, set against the plain terms of the statute authorizing jurisdiction, the APWU

argues that “Plaintiffs have not alleged that they are being discriminated against in the exercise

of their rights as union members.” Def.’s Mem., at 2.

       Furthermore, the plaintiffs do not argue that the APWU is conducting the ratification of

the CBA in a manner that violates or is contrary to the union’s constitution and bylaws.

Transcript of Oral Argument, Shelley v. Am. Postal Workers Union, No. 11-cv-677 (April 7,

2011) (in response to the Court’s question whether the plaintiffs were claiming that the APWU

was violating the rules and regulations set forth in the union’s constitution and bylaws, Mr.

Shelley responded: “No. Only the LMRDA.”). Thus, APWU’s assertion that the union’s

ratification process comports with its rules and regulations is uncontested. Powell Decl., ¶¶ 5-8.

Finally, the plaintiffs do not challenge the reasonableness of the APWU’s constitution or bylaws.

       Plaintiffs contend that Section 411(a) protects their right to have “a meaningful and

informed vote,” and that this is the violation that confers jurisdiction on this Court. Compl., at 5.

The circumstances in which courts have determined that a denial of the “equal right to vote” was

present to support jurisdiction have included where the union circulated inadequate or misleading

information about matters to be voted upon, the union refused to provide opponents access to

membership mailing lists, ballots were submitted in an unsuitable form, or minority ballots were

deprived of their effectiveness in plain disregard of the union’s own bylaws. See Bunz, 567 F.2d

at 1121-22 (collecting cases). None of these circumstances is sufficiently alleged here to rise to

the level of a violation of the plaintiffs’ rights under Section 411.

       The closest that the plaintiffs come to alleging a violation of their right to a meaningful

vote is their charge that the union’s initial summary of the CBA did not address all provisions in

the agreement and, due to the complexity of the CBA, they have had insufficient time to share



                                                   8
their concerns about the agreement with their fellow union members. The Court makes no

evaluation of the merits of the plaintiffs’ concerns about the CBA. The focus of this Court’s

review is whether plaintiffs’ complaint that the timetable for a ratification vote is too short

demonstrates a violation of rights protected under Section 411. Although the plaintiffs allege

that the timetable for ratification fails to provide them an opportunity for a meaningful vote,

absent some allegation that the APWU is expediting the ratification process or departing from

previous procedure, which the plaintiffs do not challenge as unfair, the plaintiffs’ claim is outside

even the broad view of the statute adopted by this Circuit. In Bauman v. Presser, for example,

the court found that union members’ Section 411(a) rights were violated when union members

did not know that the union was negotiating a new agreement, “ballots were immediately mailed

after the surprise announcement of the tentative agreement,” and there was an “abbreviated pre-

ratification process” that made it “virtually impossible to disseminate literature to thousands of

UPS employees nationwide. . . .” Bauman v. Presser, No. 84-cv-2699, 1984 WL 3255 at *8

(D.D.C. Sept. 19, 1984).

       The APWU’s actions in the instant case are not analogous to the situation presented in

Bauman. The APWU’s prior collective bargaining agreement expired in November 2010 and

members were eagerly anticipating, if not hoping for, a new CBA. The plaintiffs concede that

the timetable for ratification does not vary from the time periods provided for earlier ratification

votes, Transcript of Oral Argument, Shelley v. Am. Postal Workers Union, No. 11-cv-677 (April

7, 2011) (Mr. Shelley: “The time doesn’t vary too much from the ratification times in the past.”),

and that the defendants are not obstructing the plaintiffs’ already considerable efforts to express

their opposition to the agreement through meetings, conference calls, flyer distribution, and on

the Internet through social networking sites. Absent a claim that the union is unevenly applying



                                                  9
its rules to the plaintiffs, that the union is withholding information, or issuing misleading,

incorrect or inadequate information, about the CBA, or a challenge to the reasonableness of the

union’s constitution and bylaws, this Court does not have subject matter jurisdiction over this

suit, which must therefore be dismissed.

        Even assuming, arguendo, that the Court could properly exercise subject matter

jurisdiction over this suit, however, the plaintiffs have failed to sustain their burden for the

extraordinary relief they seek.

               2. Plaintiffs Do Not Demonstrate A Likelihood of Success On the Merits

       Plaintiffs’ motions for injunctive relief require the Court to assess prospectively the

merits of the plaintiffs’ case and their need for immediate judicial intervention. To demonstrate a

likelihood of success on the merits, the plaintiffs must demonstrate that without a thirty-day

delay of the CBA ratification vote, the APWU will deny them a ‘meaningful opportunity to vote’

on the CBA in violation the rights afforded to the union members under the LMRDA. The

plaintiffs primarily allege that the CBA is complex and they need more time to understand its full

implications and to organize an opposition vote. The plaintiffs additionally argue that the APWU

has devoted “extensive efforts” to sell the new agreement and have denied the plaintiffs “any

kind of equal access.” Compl., at 7; Pls.’ Decl., ¶ 15. Despite plaintiffs’ arguments, the Court

finds that the plaintiffs’ rights under the LMRDA will not be violated if the APWU proceeds

with the ratification vote on April 8, 2011, and that there is no evidence on the record before the

Court that the APWU sought to inhibit the plaintiffs’ efforts to mount an opposition to the CBA

in violation of the LMRDA. The Court therefore holds that the plaintiffs do not ultimately have

a likelihood of success in their legal challenge.




                                                    10
       The LMRDA was enacted to ensure “the full and active participation by the rank and file

in the affairs of the union.” Am. Fed’n of Musicians v. Wittstein, 379 U.S. 171, 182-83 (1964).

Title I of the LMRDA, 29 U.S.C. § 411, sets forth a bill of rights for union members in order to

guarantee that labor organizations remain representative and democratic. Bauman, 1984 WL

3255 at *7 (“By enacting Title I of the LMRDA . . . Congress determined that there should not

be any sacrifice in the ‘members’ rights to determine the course of their organization’ and thus,

the ‘balance was struck in favor of union democracy,’” quoting Navarro v. Gannon, 385 F.2d

512, 518 (2d Cir. 1967)). While the rights guaranteed under Section 411 are “designed to ensure

that unions adhere to certain basic democratic principles,” courts are instructed not to read the

broad language of Section 411(a) as “a mandate for courts to impose on labor unions whatever

procedures or practices they regard as ‘democratic.’” Carothers, 818 F.2d at 934. Section 411 is

“not intended to constitute an open invitation to the courts to intervene in the internal affairs of

unions.” Bauman, 1984 WL 3255 at *6. Indeed, there is a “general Congressional policy to

allow unions great latitude in resolving their own internal controversies.” Calhoon, 379 U.S. at

140. Federal courts have applied a long-standing policy of avoiding judicial interference in a

union’s self-governance and internal affairs. Fish v. Huddell, 51 F.2d 319, 320 (D.C. Cir. 1931).

Consistent with this policy, the LMRDA “does not give courts a license to interfere broadly in

internal union affairs.” Morrissey v. Curran, 650 F.2d 1267, 1273 (2d Cir. 1981); see also Vestal

v. Hoffa, 451 F.2d 706, 709 (6th Cir. 1971).


       In the context of collective bargaining agreements, “the notion of ‘democracy’ embodied

in the LMRDA must be considered against the core principles that underlie the National Labor

Relations Act (“NLRA”) . . . This is so because Congress perceived that promotion of the

collective bargaining process – at the expense of individual worker autonomy – would enable


                                                  11
labor and management ‘to substitute peaceful means of dispute resolution – grievance procedures

and arbitration – in place of economic warfare.’” Carothers, 818 F.2d at 934. The “ratification

of a collective bargaining agreement is an internal union affair and [] the court should not

interfere when the judgment of the union’s leadership appears to be fair and reasonable.”

Bauman, 1984 WL 3255 at *6 (internal quotations omitted). Courts have “no special expertise in

the operation of union affairs” but “union leaders have an obligation under the LMRDA to

conduct a fair referendum and that duty must be enforced by the Court.” Id. (citing Sheldon v.

O’Callaghan, 497 F.2d 1276, 1282 (2d. Cir 1974)).

       While the D.C. Circuit has interpreted Section 411(a)(1)’s guarantee that union members

have “equal rights and privileges” in voting matters to “to encompass the right to a ‘meaningful’

vote,” Carothers, 818 F.2d at 931-32, this assessment “can be judged only when all of the

circumstances are considered.” Bauman, 1984 WL 3255 at *7. This includes consideration of

whether plaintiffs had “enough time and opportunity . . . to persuade their fellow members to

reject or support” the union position. Id.

       Nevertheless, any rights afforded to union members through the LMRDA’s bill of rights

“must be gleaned from the statute itself [and] may not be derived from a court’s perception of

what internal union procedures are necessary to guarantee a ‘fully informed vote.’” Carothers,

818 F.2d at 934.

       Indeed, federal courts should be “reluctant to take jurisdiction when it would require

them to control and direct the entire conduct of union elections.” Bunz, 567 F.2d at 1124.

Although the LMRDA requires that unions abide by a democratic process, the LMRDA does not

require “a union to turn the contract negotiation process into a forum in which dissident union

groups (or outside groups working through union members) may utilize the union’s own



                                                12
resources to undermine its policies and processes.” Carothers, 818 F.2d at 935. Accordingly,

when a union has not violated the LMRDA, it “may not be ordered to supply the means by which

those opposed to the union might seek to frustrate the performance of its collective bargaining

responsibilities.” Id.

        The plaintiffs allege that the APWU will violate their right to a “fully informed and

meaningful vote” unless the Court directs the union to delay ratification of the new CBA for a

minimum of thirty days in which time the plaintiffs hope to gain greater understanding of the

agreement and organize opposition to ratification. Pls.’ Decl., ¶ 15. The plaintiffs conceded

during oral argument, however, that the time provided by APWU for consideration of the CBA

has not varied significantly from the time periods provided for earlier ratification votes.

Transcript of Oral Argument, Shelley v. Am. Postal Workers Union, No. 11-cv-677 (April 7,

2011) (Mr. Shelley: “The time doesn’t vary too much from the ratification times in the past.”).

Yet, given the complexity of this CBA at issue, the plaintiffs assert that more time is needed.

Indeed, the time period for consideration and ratification of the instant CBA is already

significantly longer by over three weeks than two earlier CBA ratification votes. Powell Decl., ¶

9. The plaintiffs further admit in their papers and during oral argument, that the APWU has been

conducting an “unprecedented” program to educate union members about the new agreement.

The union’s effort has included a webinar, over a dozen lengthy briefing meetings across the

country, information posted on the union website, mailed bulletins, and other information

circulated electronically. While the plaintiffs criticize these efforts as merely designed to

promote a ‘yes vote,’ Pls.’ Decl. ¶ 7, the fact remains that these are clear, wide-ranging efforts to

educate the union membership about the terms of the CBA.




                                                 13
       In addition, the plaintiffs and others, who share their concerns about the merits of the

CBA, have been busy countering the APWU’s efforts, both at meetings and in online postings.

Consequently, the plaintiffs have not shown that they are likely to succeed on the merits in

showing that the APWU has failed to provide an adequate opportunity for the union members to

be informed about the CBA and cast a meaningful vote.

               3. Plaintiffs Have Not Shown Irreparable Injury

       For the plaintiff to warrant injunctive relief, it must establish that it will face irreparable

injury without immediate court intervention. This Circuit “has set a high standard for irreparable

injury.” Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006).

The injury “must be both certain and great; it must be actual and not theoretical.” Id. (quoting

Wisc. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (per curiam)). The party moving for

injunctive relief must demonstrate that “[t]he injury complained of is of such imminence that

there is a ‘clear and present’ need for equitable relief to prevent irreparable harm.” Id. (citations

omitted). In addition, “the injury must be beyond remediation.” Id.

       Plaintiffs allege that they will face irreparable harm if referendum ballots are mailed

because union members typically vote “quickly after receiving the ballot” and the opportunity to

oppose the new CBA will be “greatly diminished” once union members receive ballots. Compl.

at 4. Plaintiffs assert that it will be “virtually impossible to successfully organize a ‘no vote’” and

the CBA “will almost automatically receive a ‘yes vote.’” Id. at 5; Pls.’ Decl., ¶ 15. This,

plaintiffs argue, will deny the plaintiffs an opportunity to “make a fully informed and meaningful

vote” for which there is “no effective remedy.” Compl. at 5-6.

       Despite plaintiffs’ assertion that most union members vote soon after receiving ballots

and that organizing an opposition to the new CBA will be difficult after union members begin



                                                  14
voting, the plaintiffs have failed to show that the rights afforded to them under the LMRDA will

be curtailed once ballots are mailed and voting begins. As noted earlier, the LMRDA secures

equal rights and privileges when participating in union elections and voting, and this Circuit has

additionally interpreted that to include a meaningful opportunity to vote. See Bunz, 567 F.2d at

1121. The plaintiffs have not alleged that the APWU is restricting, or will restrict, the plaintiffs’

opportunity to express their opposition to the CBA, or are otherwise discriminating against them.

Indeed, the plaintiffs may continue to express their opposition to the CBA through emails, flyers,

conference calls, Facebook pages, and by organizing through local union representatives.

Although it may be more difficult for the plaintiffs to convince union members to oppose

ratification of the CBA once balloting has begun, there is no evidence on the record that the

plaintiffs’ rights pursuant to the LMRDA are being curtailed, infringed, or discriminated against

by the national union. The plaintiffs cannot demonstrate irreparable injury stemming from the

APWU’s actions and, therefore, cannot maintain the showing of irreparable harm necessary for

the Court to consider granting injunctive relief.

               4. The Harm to APWU

       The plaintiffs urge the Court to delay mailing of the CBA ratification ballots for thirty

days in large part because “there will be little to no harm to the Defendant.” Compl. at 6; Pls.’

Decl., ¶ 16. To support this position, the plaintiffs indicate that many of the provisions of the

CBA are not scheduled to be implemented for many months, and “any delay in the mailings will

not cost the APWU any additional monies.” Compl. at 6; Pls.’ Decl., ¶ 16. Therefore, according

to the plaintiffs, the only ‘harm’ to the APWU will be that those members who opposed the

tentative CBA will be afforded a reasonable time to campaign against the tentative agreement.

Compl. at 6; Pls.’ Decl., ¶ 16.



                                                    15
        Contrary to plaintiffs’ contentions, the APWU has articulated the harms it would suffer if

the Court grants the motion to delay ratification of the new CBA. Any Court order directing the

APWU to depart from the normal procedure for CBA ratification would be perceived by union

membership as a finding that the union leadership was improperly handling the negotiation and

ratification of the CBA and cast doubt on the content of the CBA, even if the Court’s action did

not address the merits of the CBA’s terms. This judicial interference in the timetable for

ratification would have adverse consequences for the union leadership and would jeopardize the

CBA’s eventual ratification.

                5. The Public Interest

        The final factor in evaluating a motion for injunctive relief requires the Court to

determine whether the public interest weighs in favor of granting the plaintiffs’ motion. The

plaintiffs contend that enactment of the LMRDA and its associated bill of rights indicates that

“the principle of union democracy be upheld, and that the members of any union have a full

opportunity to make an informed and meaningful decision regarding their conditions of

employment.” Transcript of Oral Argument, Shelley v. Am. Postal Workers Union, No. 11-cv-

677 (April 7, 2011). While the plaintiffs are certainly correct that the LMRDA and its associated

provisions demonstrate Congress’s intent to ensure that labor organizations remain democratic

and fairly represent its members, see Carothers, 818 F.2d at 934 (Title I of the LMRDA was

“designed to ensure that unions adhere to certain basic democratic principles”), the LMRDA is

not “a mandate for courts to impose on labor unions whatever procedures or practices they

regard as ‘democratic.’” Id. Absent a showing that union members’ rights under the LMRDA

will be violated, the Court is not to interfere with internal union affairs, such as the ratification of

a collective bargaining agreement. Bauman, 1984 WL 3255 at *6 (“the court should not



                                                  16
interfere when the judgment of the union’s leadership appears to be fair and reasonable” because

courts have “no special expertise in the operation of union affairs”).

       Moreover, the APWU points out the “potential for very substantial irrecoverable

monetary loss to the Postal Service from a delay in ratification,” noting that the “Postmaster

General testified that the Postal Service will save $3.8 billion over the 4.5 year period of the

tentative agreement. That is an average of $65 million per month.” Def.’s Mem., at 10.

       The plaintiffs have failed to demonstrate that judicial intervention is appropriate in this

case, or that they are entitled to the extraordinary relief of a temporary restraining order and a

preliminary injunction.

III.   CONCLUSION

       The plaintiffs moved for injunctive relief on the assertion that without delaying the

ratification of the new CBA, they would not be afforded a fully informed and meaningful

opportunity to vote on the agreement. The plaintiffs, however, do not argue that the APWU

failed to comply with proper voting procedure or otherwise restricted the plaintiffs’ ability to

voice their dissatisfaction with the new CBA. Rather, the plaintiffs’ primary contention is that

they need more time to inform and convince other union members to oppose the agreement.

This dispute does not rise to the level of a LMRDA violation and the Court therefore has no

authority to grant the relief the plaintiffs seek. The plaintiffs have therefore failed to demonstrate

a likelihood of success on the merits of their legal challenge. The plaintiffs have further failed to

demonstrate that, without an injunction, they will be irreparably harmed. The APWU has not

restricted their ability to oppose ratification of the new CBA and has not infringed on any right

afforded to the plaintiffs under the LMRDA. Without a strong showing of a likelihood of

success on the merits and irreparable harm, the plaintiffs have not established the need for



                                                  17
injunctive relief. Accordingly, for the foregoing reasons, the plaintiffs’ motions for a temporary

restraining order and a preliminary injunction is DENIED and this case is DISMISSED.


       An Order consistent with this Memorandum Opinion will be entered.


Dated: April 8, 2011

                                                             /s/ Beryl A. Howell
                                                             BERYL A. HOWELL
                                                             United States District Judge




                                                18